Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered June 30, 1989, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to 18 years to life, unanimously affirmed.
Trial counsel’s decision not to move for a severance was an effective trial strategy that resulted in the dismissal of three out of five counts, including an acquittal on the top count of criminal sale of a controlled substance in the first degree. There was no irreconcilable conflict between the defenses presented by the codefendants requiring severance under the rationale of People v Mahboubian (74 NY2d 174), nor was defendant unduly prejudiced or his defense discernably compromised by the introduction of evidence relating solely to the codefendant (cf., People v Castro-Restrepo, 169 AD2d 454, lv denied 77 NY2d 993).
It therefore cannot be said upon this record that defendant received "less than meaningful representation” (People v Rivera, 71 NY2d 705, 708). Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.